DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
The current application was filed without an Application Data Sheet. Two filing receipts were issued 04/24/2015 (the first is labeled “FILING RECEIPT” on top, the second is labeled “CORRECTED FILING RECEIPT”) and one was issued 05/06/2015 (also labeled “CORRECTED FILING RECEIPT”). The first filing receipt, under “Domestic Applications for which benefit is claimed,” states “None.” The current application was also filed with a preliminary amendment to the first line of the specification including reissue and benefit claims.
As discussed in MPEP §211.03,
If an applicant includes a claim to the benefit of a prior application elsewhere in the application but not in the manner specified in 37 CFR 1.78 (e.g., if the benefit claim is not present in the proper place but is included in an oath or declaration, or the application transmittal letter, or in the first sentence(s) of the specification for an application filed on or after September 16, 2012) within the time period set forth in 37 CFR 1.78, the Office will not require a petition and the petition fee under 37 CFR 1.17(m)  to correct the benefit claim if the information concerning the benefit claim contained elsewhere in the application was recognized by the Office as shown by its inclusion on the first filing receipt. …If, however, an applicant includes a benefit claim elsewhere in the application and the claim is not recognized by the Office as shown by its absence on the first filing receipt, the Office will require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the correction is sought after expiration of the time period set in 37 CFR 1.78. (emphasis added)
The applicant in this reissue application filed two petitions in this application—the first under 37 CFR 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. §119(e), the second under 37 CFR 1.78(c) and 1.78(e). Both were dismissed.
According to the most recent filing receipt (05/06/2015), the only domestic Priority data recognized by the Office is that the current application is a reissue application of 12/460,592. Thus, it appears that the current application does not have the benefit of the filing dates of the prior provisional applications and the prior reissue application (13/893,531).
Reissue Applications
Claims 18 and 19 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Claims 18 and 19 are broader in scope than the original claims because, as compared to claim 9, claims 18 and 19 do not include a “top wall, said gasket covering a portion of said sidewalls and said top wall of said body portion and positioned between said body portion and said cover when said cover is in the closed position.”
As noted in item 1c above, the current application does not have the benefit of the filing date of the prior filed reissue application. As such, the filing date of the current application is outside the two year statutory period.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because it relies on the error that claim 9 is unduly narrow. In other words, the declaration identifies a claim that the reissue application seeks to broaden. As noted above, because the filing date of the current application is outside the two year statutory period, broadened claims cannot be presented. As such, reliance on this error is improper and cannot support a reissue application.
Claims 18 and 19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18-20 of U.S. Patent No. RE45,655. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the current reissue application is encompassed by claims 9 and 18-20 of RE45,655.
While claims 9 and 18-20 of RE45,655 do not specify that the gasket has laterally spaced side portions and a bottom portion extending between the side portions, these claims do recite a gasket extending along a bottom portion of the body portion sidewalls and across a bottom portion of the rear wall (claims 18-20 and claim 9). Moreover, claim 9 specifies that the rear wall extends between the sidewalls. Since the gasket of claims 9 and 18-20 of RE45,655 “extend along” the bottom portions of the sidewalls and the rear wall, the gasket necessarily includes laterally spaced side portions and a bottom portion extending between the side portion. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. RE45,655 in view of U.S. Patent No. 5,957,577 to Dickson.
Claims 18-20 of RE45,655 recite the limitations of claim 19 except for the cover being with pivotable with respect to the body.
Dickson discloses a cover (upper enclosure portion 26) that pivots about pins 28 to open and close with respect to the lower enclosure portion 24. See Figs. 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention/at the time the invention was made to have provided a pivotable connection for the cover for the purpose of providing easy access to the interior. The results would have been predictable, i.e., a blender enclosure with an accessible interior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873. The examiner can normally be reached on 9:00-3:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferees:	/rds/
Russell D. Stormer
Primary Examiner, Art Unit 3993

/GAS/
Gay Ann Spahn
Supervisory Primary Examiner, Art Unit 3993